—Judgment, Supreme Court, New York County (John Bradley, J.), rendered October 19, 1992, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 7 to 14 years, unanimously modified, as a matter of discretion in the interest of justice, to the extent of reducing the sentence to a term of 5 to 10 years.
Defendant was not deprived of a fair trial by the introduction of expert testimony regarding typical street drug operations.
Defendant’s challenge for cause to a prospective juror was properly disallowed by the trial court, since the totality of the venireperson’s responses indicated an ability to decide the case impartially (People v Middleton, 220 AD2d 202, Iv denied 87 NY2d 848).
We find the sentence excessive to the extent indicated. Concur—Rosenberger, J. P., Ellerin, Wallach, Tom and Mazzarelli, JJ.